Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites the limitation "the portions of the redistribution layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is rejected due to their dependency on claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 9496195) in view of Strothmann et al. (US 2015/0243575), and further in Han et al. (US 20170092529).
Regarding claim 8, Lin discloses a method, comprising:
inserting an under bump metallization layer (142) from a redistribution layer (134/136/142) on a first surface of a die (124) and on an adhesive layer (152) on a carrier (150) [Figs. 4a-4b],
covering a second surface of the die opposite to the first surface and sidewalls of the die with a molding compound (154) [Fig. 4c]; and
removing the die and the redistribution layer from the carrier by removing the redistribution layer from the adhesive layer [Fig. 4d].

However, Lin does not disclose the step of inserting an under bump metallization layer into an adhesive layer.
The court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In the instance case, 
Strothmann teaches the step of: inserting portions of the passivation layer (134) into an adhesive layer (152) on the carrier (150) [Fig. 3a]. Please note that this layer 134 is similar to the layer 134 in Lin.  
And, Han further teaches inserting a conductive layer or an under bump metallization layer (132) on a first surface of a die (124) into142 an adhesive layer (152) on a carrier (140) [Fig. 3h-3i]. Please note that this layer 132 is similar to the layer 132 in Lin.  
	Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by inserting the under bump metallization layer into the adhesive layer as taught by Strothmann and further in view of Han because it helps to improve the yield of the semiconductor packages [See paragraph 0053 in Strothmann] and to protects the active surface of the die [See paragraph 0047 in Han]. In addition, the motivation for doing so is that one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding claims 9-10, Strothmann further teaches exposing the second surface of the die (124) by removing a portion of the molding compound (158) covering the second surface. [Fig. 5a].
Regarding claim 11, Lin discloses forming a plurality of solder balls (160) on the redistribution layer [Fig. 4E].
Regarding claim 14, Strothmann further teaches wherein inserting the redistribution layer into the adhesive layer (152) further includes fully inserting sidewalls of the redistribution layer (134) extending from the first surface of the die [Fig. 3a].

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 8-11 and 14 have been considered but are moot in view of the new ground of rejection.

Correspondence
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 7883991) teaches a die (200), adhesive (202), and carrier (300) in Figure 3B. Also, Wu teaches a grinding step in Figure 2C, a molding (404) step in Figure 2F, removing the adhesive (202) in Figures 2I-2J, and a singulating step in Figure 2K.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/Jose R Diaz/Primary Examiner, Art Unit 2815